Exhibit 10.1
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
AND FIRST AMENDMENT TO SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
CONSENT AND FIRST AMENDMENT TO SECURITY AGREEMENT (hereinafter called this
“Amendment”) is dated as of September 17, 2010, by and among BREITBURN OPERATING
L.P., a Delaware limited partnership (the “Company”), BREITBURN ENERGY PARTNERS
L.P., as Parent Guarantor (“Parent”), BreitBurn GP, LLC (the “Parent GP”),
BreitBurn Operating GP, LLC (the “General Partner”) the Subsidiaries of the
Parent and/or the Company, as guarantors (the “Subsidiary Guarantors”, and
together with the Parent, the Parent GP, and the General Partner, the
“Guarantors”), the Lenders (defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”). Capitalized terms
used in this Amendment, and not otherwise defined in this Amendment, have the
meanings assigned thereto in the Credit Agreement defined below.
W I T N E S S E T H:
     WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender
and the Lenders have entered into that certain Second Amended and Restated
Credit Agreement dated as of May 7, 2010 (as amended, modified or restated from
time to time, the “Credit Agreement”), whereby upon the terms and conditions
therein stated the Lenders have agreed to make certain loans to the Company upon
the terms and conditions set forth therein; and
     WHEREAS, the Company and the Parent have notified the Administrative Agent
and the Lenders that Company and Terra Energy Company LLC, a Michigan limited
liability company (“Terra”) intend to form a new subsidiary BreitBurn
Collingwood Utica LLC, as a Delaware limited liability company (“Utica”);
     WHEREAS, the Company and Terra intend to assign to Utica (the “Utica
Transfer”) certain of its Oil and Gas Properties in Alpina, Antrim, Cheboygan,
Crawford, Kalkaska, Montmorency, Otsego, Oscoda, Alcona and Presque Isle
Counties, Michigan in the interval defined as being from the top of the
Cincinnatian formation down to 100 feet above the top of the Glenwood formation,
including the Collingwood Utica Shale, (the “Utica Shale Interests”);
     WHEREAS, the Company has requested that the Lenders (i) classify Utica as
an Unrestricted Entity under the Credit Agreement, (ii) amend the Security
Agreement to not require a pledge of the equity in Utica, and (iii) consent to
the formation of Utica and the Utica Transfer; and
     WHEREAS, subject to the terms hereof, the undersigned Lenders are willing
to agree to the consents and amendments to the Credit Agreement and the Security
Agreement as set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, the parties to this Amendment hereby agree as
follows:
     SECTION 1. Consent. Effective as of the Amendment Effective Date, pursuant
to the request of the Company and the Parent, the undersigned Lenders hereby
consent to the formation of Utica

Page 1



--------------------------------------------------------------------------------



 



and the Utica Transfer pursuant to Section 8.04(k) of the Credit Agreement and
agree that such Transactions do not violate any restrictions under Section 8.06
of the Credit Agreement.
     SECTION 2. Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
     (a) Amendment to Definition of Unrestricted Entity. The definition of
Unrestricted Entity is amended to read as set forth below.
     “Unrestricted Entity” means (1) the entities listed on Schedule 6.19 under
the heading “Unrestricted Entities”; and (2) in the event an entity that is not
a Wholly Owned Subsidiary becomes, after the Effective Date, a subsidiary of
Parent, then such entity shall be an Unrestricted Entity, provided, however, in
the event that (a) any of the foregoing entities (other than the Unrestricted
Utica Shale Subsidiary) becomes a Wholly Owned Subsidiary of Parent, or (b) any
of the foregoing entities guarantees, or grants any Lien to secure, any
Indebtedness of Parent or any Restricted Subsidiary of Parent, then such entity
shall no longer be an Unrestricted Entity and shall be a Restricted Subsidiary,
and all of the covenants and other provisions of this Agreement applicable to
Restricted Subsidiaries shall apply to such Subsidiary. In addition, Parent or
Company may, by notice given to the Administrative Agent, designate an
Unrestricted Entity as a Restricted Subsidiary, provided that the requirements
of this Agreement pertaining to the granting of Collateral and the giving of a
Guaranty by such Subsidiary (including Sections 4.01, 4.02, 7.14 and 7.15) shall
be satisfied as a condition of such designation.
     (b) Amendment to Section 1.01 Section 1.01 is amended to add the
definitions of “Unrestricted Utica Shale Subsidiary” and “Utica Shale
Properties” alphabetically under Section 1.01 as follows:
     “Unrestricted Utica Shale Subsidiary” means BreitBurn Collingwood Utica
LLC, a Delaware limited liability company.
     “Utica Shale Properties” means the Oil and Gas Properties in Alpina,
Antrim, Cheboygan, Crawford, Kalkaska, Montmorency, Otsego, Oscoda, Alcona and
Presque Isle Counties, Michigan in the interval defined as being from the top of
the Cincinnatian formation down to 100 feet above the top of the Glenwood
formation, including the Collingwood Utica Shale.
     (c) Amendment of Section 8.18 (Unrestricted Entities).
     Section 8.18 of the Credit Agreement is amended in its entirety as follows:
     Section 8.18 Unrestricted Entities
     (a) No Loan Party or any of its Subsidiaries shall incur, assume, guarantee
or otherwise become liable in respect of any Indebtedness or any other
obligations, or grant or permit to exist any Lien on any of its Property to
secure any Indebtedness of or other obligations of, or provide any other form of
credit support to any Unrestricted Entity.
     (b) At all times when the Unrestricted Utica Shale Subsidiary is
wholly-owned directly or indirectly by the Parent, the Parent (and the Company,
if the Unrestricted Utica Shale Subsidiary is a subsidiary of the Company) will
cause the management, business, operations and affairs of the Unrestricted Utica
Shale Subsidiary to be conducted in such a manner so that the Unrestricted Utica
Shale Subsidiary will be treated as an entity separate and distinct from the

Page 2



--------------------------------------------------------------------------------



 



Parent, the Company and each of their Restricted Subsidiaries, including:
(i) keeping separate books of account and financial statements, showing the
assets and liabilities of the Unrestricted Utica Shale Subsidiary separate and
apart from those of the Parent, the Company and the Restricted Subsidiaries,
(ii) furnishing separate financial statements of the Unrestricted Utica Shale
Subsidiary to creditors and potential creditors thereof, (iii) not permitting
any properties or assets of the Parent, the Company or any Restricted Subsidiary
to be commingled with properties of the Unrestricted Utica Shale Subsidiary, and
holding assets and properties in proper legal names, (iv) conducting business
under separate names, and (v) holding the Unrestricted Utica Shale Subsidiary
out to be separate and apart from the Parent, the Company and the Restricted
Subsidiaries. Notwithstanding the foregoing, it is understood and agreed that
the Unrestricted Utica Shale Subsidiary may be required to be consolidated with
the Parent or the Company under GAAP or for reporting purposes by the SEC or
other Governmental Authorities, and such consolidation and/or reporting shall
not be a violation of this Section 8.18.
     (c) At all times when the Unrestricted Utica Shale Subsidiary is
wholly-owned directly or indirectly by the Parent, the Parent (and the Company,
if the Unrestricted Shale Subsidiary is a subsidiary of the Company) will not,
and will not permit any of their Restricted Subsidiaries to, (i) permit the
Unrestricted Utica Shale Subsidiary to incur or be liable for any Indebtedness
in excess of $5 million principal amount at any time outstanding; or (ii) permit
the Unrestricted Utica Shale Subsidiary to own any Property other than
(A) Property of the type described in the definition of “Oil and Gas Properties”
which is associated with Utica Shale Properties, (B) cash and Cash Equivalents,
(C) equity in a joint venture or similar entity that owns a portion of the Utica
Shale Properties and (D) equity of the Parent.
     (d) Amendment to Schedule 6.19 (Subsidiaries). Schedule 6.19 of the Credit
Agreement is revised to read as set forth on Schedule 6.19 attached hereto.
     SECTION 3. Amendment to Security Agreement and Guarantor Confirmation.
     (a) The definition of “Excluded Equity Interests” in the Security Agreement
is amended by adding a new clause (iv), and by renumbering existing clauses
(iv) and (v) to become clauses (v) and (vi), respectively, so that the
definition reads in its entirety as follows:
     “Excluded Equity Interests means, (i) each Debtor’s Equity in Frederic HOF
Limited Partnership, Saginaw Bay Lateral Michigan Limited Partnership, Seal
Beach Gas Processing Venture, Wilderness-Chester Gas Processing Limited
Partnership, Wilderness-Chester LLC, Wilderness Energy, L.C., and Wilderness
Energy Services Limited Partnership if, and to the extent that, and for so long
as, including such Equity in the definition of “Collateral” would violate
applicable law or a contractual obligation binding on such Equity, (ii) the
Parent’s Equity in BreitBurn GP, LLC, (iii) BreitBurn GP, LLC’s general
partnership interest in the Parent, (iv) the Company’s and Terra Energy Company
LLC’s Equity in BreitBurn Collingwood Utica LLC, (v) Margin Stock not required
to be pledged pursuant to Section 8.07(b), and (vi) any Equity in an entity
(other than those listed in clauses (i)-(v)) to the extent that, and for so long
as, including such Equity in the definition of “Collateral” would violate a
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets; provided,
however, that if any entity listed in clause (i) becomes a Wholly Owned
Subsidiary, no Debtor’s Equity interests in such Wholly Owned Subsidiary shall
be deemed Excluded Equity Interests; and provided further that the term Excluded
Equity Interests does not include dividends or other distributions paid

Page 3



--------------------------------------------------------------------------------



 



in respect of the Debtor’s Equity in the above-listed entities and Equity, and
does not include the proceeds of any Disposition of such Equity.”
     (b) The Guarantors hereby consent and agree to this Amendment and each of
the transactions contemplated thereby and hereby.
     (c) The Company and each of the Guarantors ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, liens, powers, and privileges existing by virtue of the Guaranty and
Security Agreement (in each case, as amended by this Amendment) and other Loan
Documents to which it is a party.
     (d) The Company and each of the Guarantors agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.
     (e) The Company and each of the Guarantors acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.
     SECTION 4. Conditions of Effectiveness. This Agreement and the amendments
and consent shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
     (a) Amendment. The Administrative Agent shall have received a counterpart
of this Amendment which shall have been executed by Administrative Agent, the
Majority Lenders, the Company, and the Guarantors (which may be by telecopy or
PDF transmission).
     (b) Resolutions; Incumbency; Organization Documents, Good Standing for
Company and Parent. The Administrative Agent shall have received a certificate
of the Secretary or Assistant Secretary or a Responsible Officer with similar
responsibilities of each of the Company and the Parent, or such Person’s general
partner, attaching and certifying as of the Amendment Effective Date:
(i) resolutions of its board of directors or members, authorizing the
transactions contemplated hereby; (ii) the names and genuine signatures of the
Responsible Officers of such Person, authorized to execute, deliver and perform,
as applicable, this Amendment and all other Loan Documents to be delivered by
such Person; (iii) the Organization Documents of Utica as in effect as of the
Amendment Effective Date; (iv) the good standing certificate for Utica, from its
state of formation, dated as of a recent date.
     (c) Utica Transfer. The Company shall provide to Administrative Agent
(i) the Organization Documents of Utica in effect as of the Amendment Effective
Date; (ii) evidence of the formation and good standing for Utica, from its state
of formation, and (iii) a fully executed copy of the assignment of the Utica
Shale Interests from the Company and Terra to Utica.
     (d) No Default; Representations and Warranties; No Material Adverse Effect.
Both before and after giving effect to the Utica Transfer:
     (i) except as waived hereunder, the representations and warranties of the
Company and the Guarantors in Article VI of the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects (except
to the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier

Page 4



--------------------------------------------------------------------------------



 



date, and except that the representations and warranties contained in Sections
(a) and (b) of Section 6.14 of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01 of the Credit Agreement).
     (ii) no Default or Event of Default shall exist, and
     (iii) since May 7, 2010, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
     (e) Certificate of the Chief Financial Officer of Parent. The
Administrative Agent shall have received a certificate signed by the Chief
Financial Officer of the Parent, certifying as of the Amendment Effective Date
as to the solvency of the Company and its Subsidiaries taken as a whole and the
Parent and its Subsidiaries taken as a whole (after giving effect to the Utica
Transfer).
     (f) Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses owed pursuant to this Amendment to the extent
then due and payable on the Amendment Effective Date.
     (g) Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.
     SECTION 5. Representations and Warranties. Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:
     (a) It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.
     (b) The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of it, to the extent it is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. All
liens created by the Loan Documents are in full force and effect.
     (c) This Amendment does not and will not violate any provisions of any of
the Organization Documents of the Company.
     (d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment.
     (e) After giving effect to this Amendment no Default or Event of Default
will exist, and all of the representations and warranties contained in the
Credit Agreement and all instruments and documents executed pursuant thereto are
true and correct in all material respects on and as of this date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct as of such earlier date).

Page 5



--------------------------------------------------------------------------------



 



     (f) As of the Amendment Effective Date no loan collateral value is
attributed to the Utica Shale Interests under the Utica Transfer.
     SECTION 6. Reference to and Effect on the Credit Agreement.
     (a) Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
     (b) Except as specifically amended by this Amendment, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
     SECTION 7. Costs and Expenses. The Company agrees to pay all reasonable
legal fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.
     SECTION 8. Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
     SECTION 9. Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
     SECTION 10. Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Indebtedness
of the Company or the Parent to Administrative Agent, Issuing Lender or any
Lender.
     SECTION 11. Execution and Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.
     SECTION 12. Partial Release of Liens. The Issuing Lender, the Majority
Lenders (including in their capacity as Lender Derivative Providers) and each
other Lender Derivative Provider, hereby authorize and instruct the
Administrative Agent, consistent with Section 10.09 of the Credit Agreement to
release the Liens securing the Obligations insofar as such Liens cover the Utica
Shale Interests. In furtherance of the foregoing, the Administrative Agent is
hereby instructed to execute, deliver, file and/or record any instruments or
other documents required in order to effectuate such release, including, but not
limited to, any financing statements, termination statements, recordations or
other filings.

Page 6



--------------------------------------------------------------------------------



 



     SECTION 13. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and applicable
federal laws of the United States of America.
     SECTION 14. Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.
     SECTION 15. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This amendment and
the other written loan documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.
     SECTION 16. No Waiver. Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
[Signature Pages Follow]

Page 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            THE COMPANY:

BREITBURN OPERATING L.P.,
a Delaware limited Partnership

By: BREITBURN OPERATING GP, LLC, its general partner
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer        PARENT:

BREITBURN ENERGY PARTNERS L.P.,
a Delaware limited partnership,

By: BREITBURN GP, LLC, its general partner
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer        PARENT GP:

BREITBURN GP, LLC,
a Delaware limited partnership,
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer        GENERAL PARTNER:

BREITBURN OPERATING GP, LLC,
a Delaware limited partnership,
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



 

SUBSIDIARY GUARANTORS:

BREITBURN FINANCE CORPORATION
a Delaware corporation
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer        BREITBURN MANAGEMENT COMPANY, LLC
a Delaware limited liability company
      By:   /s/ Halbert S. Washburn         Halbert S. Washburn        Chief
Executive Officer        ALAMITOS COMPANY,
a California corporation
      By:   /s/ Halbert S. Washburn         Halbert S. Washburn       
Co-President        BREITBURN FLORIDA LLC,
a Delaware limited liability company
      By:   BreitBurn Operating L.P.,         its sole member           

  By:   BreitBurn Operating GP, LLC         its general partner   

        By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Chief Executive Officer   

 
BREITBURN FULTON LLC,
a Delaware limited liability company
      By:   /s/ W. Jackson Washburn         W. Jackson Washburn,       
President   

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            BEAVER CREEK PIPELINE, L.L.C.,
a Michigan limited liability company,

GTG PIPELINE LLC, a Virginia limited liability
company,

MERCURY MICHIGAN COMPANY, LLC,
a Michigan limited liability company,

TERRA ENERGY COMPANY LLC,
a Michigan limited liability company, and

TERRA PIPELINE COMPANY LLC,
a Michigan limited liability company
      By:   /s/ Halbert S. Washburn         Name:   Halbert S. Washburn       
Title:   Co-Chief Executive Officer        PHOENIX PRODUCTION COMPANY,
a Wyoming corporation and

PREVENTIVE MAINTENANCE SERVICES LLC,
a Colorado limited liability company
      By:   /s/ Halbert S. Washburn         Halbert S. Washburn,       
Co-President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Issuing Lender and a Lender
      By:   /s/ Patrick J. Fults         Patrick J. Fults        Assistant Vice
President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
As a Lender
      By:   /s/ Phillip Ballard         Name:   Phillip Ballard        Title:  
Managing Director     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
As a Lender
      By:   /s/ Angela McCracken         Name:   Angela McCracken       
Title:   Director     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
As a Lender
      By:   /s/ David G. Mills         Name:   David G. Mills        Title:  
Managing Director     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
As a Lender
      By:   /s/ Natsuhiro Samejima         Name:   Natsuhiro Samejima       
Title:   Senior Vice President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
As a Lender
      By:   /s/ Douglas Gale         Name:   Douglas Gale        Title:   Vice
President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL,
As a Lender
      By:   /s/ Gumaro Tijerina         Name:   Gumaro Tijerina        Title:  
Director     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK NA,
As a Lender
      By:   /s/ Michael A. Kamauf         Name:   Michael A. Kamauf       
Title:   Vice President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
As a Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President            By:   /s/ Vipul Dhadda         Name:   Vipul Dhadda       
Title:   Associate     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
As a Lender
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC,
As a Lender
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
As a Lender
      By:   /s/ Polly Schott         Name:   Polly Schott        Title:  
Director            By:   /s/ Courtney Kubesch         Name:   Courtney Kubesch 
      Title:   Vice President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION,
As a Lender
      By:   /s/ Daniel K. Hansen         Name:   Daniel K. Hansen       
Title:   Vice President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
As a Lender
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney       
Title:   Authorized Signatory     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND PLC,
As a Lender
      By:   /s/ Karen Weich         Name:   Karen Weich        Title:   Vice
President     

Signature Page to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.19
SUBSIDIARIES AND OTHER EQUITY INTERESTS

      Parent’s Subsidiaries   Total Percentage
BreitBurn GP, LLC, a Delaware limited liability company
  100%
BreitBurn Finance Corporation, a Delaware corporation
  100%
BreitBurn Operating L.P., a Delaware limited partnership
  100%
BreitBurn Management Company, LLC, a Delaware limited liability company
  100%
BreitBurn Operating GP, LLC, a Delaware limited liability company
  100%

      Company’s Subsidiaries   Total Percentage
Alamitos Company, a California corporation
  100%
Beaver Creek Pipeline, L.L.C., a Michigan limited liability company
  100%
BreitBurn Energy Partners I, L.P., a Texas limited partnership
  99%
BreitBurn Florida LLC, a Delaware limited liability company
  100%
BreitBurn Fulton LLC, a Delaware limited liability company
  100%
GTG Pipeline LLC, a Virginia limited liability company
  100%
Mercury Michigan Company, LLC, a Michigan limited liability company
  100%
Phoenix Production Company, a Wyoming corporation
  100%
Preventive Maintenance Services LLC, a Colorado limited liability company
  100%
Terra Energy Company LLC, a Michigan limited liability company
  100%
Terra Pipeline Company LLC, a Michigan limited liability company
  100%

Schedule 6.19 to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



      Company’s Unrestricted Entities   Total Percentage
BreitBurn Collingwood Utica LLC, a Delaware limited liability company
  100%
Seal Beach Gas Processing Venture, a California joint venture
  50%
Saginaw Bay Lateral Michigan Limited Partnership, a Michigan limited partnership
  54%
Frederic HOF Limited Partnership, a Virginia limited partnership
  6%
Terra-Westside Processing Company, a Michigan general partnership
  15%
Wilderness-Chester Gas Processing Limited Partnership, a Michigan limited
partnership
  5.6385%
Wilderness-Chester LLC, a Michigan limited liability company
  50%
Wilderness Energy, L.C., a Michigan limited liability company
  50%
Wilderness Energy Services Limited Partnership, a Michigan limited partnership
  24.5%

(Please see attached org chart)
Schedule 6.19 to
First Amendment and Consent and
First Amendment to Security Agreement

 



--------------------------------------------------------------------------------



 



(FLOW CHART) [v57389v5738901.gif]
Schedule 6.19 to
First Amendment and Consent and
First Amendment to Security Agreement

BBEP Structure Charts BreitBum Operating L.P. Phoenix Production Company
(Wyoming Corp.) Preventive Maintenance Service LLC Colorado LLC) Alamitos
Company (California Corp.) BreitBum Fulton LLC (Delaware LLC)

BreitBum Florida LLC (Delaware LLC) 99%

BreitBum Energy Partners I, L.P. (Texas LP)

Mercury Michigan Company, LLC (Michigan LLC)

50% 50%

Beaver Creek Pipeline, L.L.C. (Michigan LLC)

Terra Energy Company LLC (Michigan LLC)

GTG Pipeline LLC (Virginia LLC)

Terra Pipeline Company LLC (Michigan LLC)

Seal Beach Gas Processing Venture (50% joint interest held by Alarnitos CO)

Wilderness-Chester Gas Processing Limited Partnership (Michigan LP)

Wilderness-Chester LLC — 50%

(Michigan LLC) I

Wilderness Energy, L.C. -

(Michigan LLC)

L 54%Saginaw Bay Lateral Michigan Limited Partnership) (Michigan LP)

100%

BreitBum Collingwood Utica LLC (Delaware LLC) Wilderness Energy

Services Limited L 24.5% Partnership

(Michigan LP)

Terra-Westside Processing Company (Michigan GP)

Frederic HOF Limited Partnership G 6% (Virginia LP) L = LP interest G = GP
interest

